ORDER

PER CURIAM
Richard A. Leonard, Jr. (Defendant) appeals from the judgment upon his convictions for one count of first-degree assault, in violation of Section 565.050, RSMo 2000,1 one count of first-degree robbery, in violation of Section 565.020, and two counts of armed criminal action, in violation of Section 575.015. The trial court sentenced Defendant to four life sentences, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.